IN THE
                      TENTH COURT OF APPEALS

                             No. 10-09-00388-CV

C.D.S. ENTERPRISES, INC. D/B/A
TEXCON GENERAL CONTRACTORS,
JOE SCHULTZ AND CIVIL DEVELOPMENT, LTD.,
                                    Appellants
 v.

MAIN STREET HOMES-CS, LTD.,
                                                      Appellee/Cross-Appellant

v.

RICK AND MARIA YOUNG, LARRY AND
JONNE YOUNG, JACK AND DONNA WINSLOW,
RICHARD AND KAREN MILLER, LEE AND
JOANIE MCCLESKEY, GREG AND
CATHY TAYLOR,
                                  Appellees



                       From the 85th District Court
                           Brazos County, Texas
                     Trial Court No. 07-000019-CV-85


                       MEMORANDUM OPINION


     Appellants have filed “Appellants’ Agreed Voluntary Dismissal Motion” in this
appeal. See TEX. R. APP. P. 42.1(a)(1). It states that Appellants voluntarily seek dismissal

and that Cross-Appellant’s counsel has advised that Cross-Appellant does not seek

affirmative relief. The certificate of conference also states that counsel for all parties

agree to the relief sought in the motion.

        Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.



                                                         REX D. DAVIS
                                                         Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Motion granted; appeal dismissed
Opinion delivered and filed May 19, 2010
[CV06]




C.D.S. Enterprises, Inc. v. Main Street Homes-CS, LTD.                                Page 2